UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6580



LAWRENCE W. CAMPBELL,

                                             Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. William B. Traxler, Jr., District
Judge. (CA-95-271-3-21BC)


Submitted:   January 23, 1997             Decided:   January 31, 1997


Before RUSSELL, WILKINS, * and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Lawrence W. Campbell, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


    *
      Judge Wilkins did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
2
PER CURIAM:

     Lawrence W. Campbell seeks to appeal the district court's

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. July 1996, Pamplet 2). We have reviewed the rec-

ord and the district court's opinion accepting the recommendation

of the magistrate judge and find no reversible error. Accordingly,
we deny a certificate of probable cause to appeal; to the extent

that a certificate of appealability is required, we deny such a

certificate. We dismiss the appeal on the reasoning of the district

court. Campbell v. South Carolina, No. CA-95-271-3-21BC (D.S.C.
Mar. 27, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3